DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on December 29, 2021 regarding Application No. 16/843,586.  Applicants amended claims 1, 9, 10, and 12-20.  Claims 1-20 are pending.


Response to Arguments
Applicants’ amendments to claims 1, 9, and 15 and remarks (Remarks/Arguments, p. 7) regarding objections to claims 1-20 are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ arguments filed on December 29, 2021 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claims 1 and 15, Chang, and “determining an active portion based on current data context displayed in a particular portion of a touchscreen” (Remarks/Arguments, p. 8), the Office respectfully disagrees and submits that Chang teaches the relevant claimed features.  More specifically, figures 3a-c and paragraphs [0035], [0038], and [0039] of Chang teach: determine, based on current data context, e.g., video player control entry data context, displayed in a particular portion corresponding to, e.g., a video player control entry area of a video player application, of a touchscreen, that the particular portion is an active portion, i.e., a scan area.

In response to Applicants’ arguments regarding Chou, Chang, and Helms and newly amended independent claims 1 and 15 and claims depending therefrom (Remarks/Arguments, p. 9), the Office respectfully submits that all features of newly amended independent claims 1 and 15 are taught and/or suggested by the references cited (i.e., Chou, Chang, and Cho), as discussed above and in the rejections below.  As such, newly amended independent claims 1 and 15 are not allowable.  In addition, claims 2-8 and 16-20 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 1 and 15, and as discussed in the rejections below.

In response to Applicants’ argument regarding newly amended independent claim 9, Kim, “determining an active portion based on current data context displayed in a particular portion of a touchscreen”, and “responding to touch responses in an area of a GUI based on a previously active portion (Paragraph 0059)… consider the current data context of a particular portion of the touchscreen” (Remarks/Arguments, p. 10), as best understood, the Office respectfully disagrees and submits that Kim teaches the relevant claimed features.  More specifically, figures 5A-B and 8-11C and paragraphs [0059], and [0069]-[0071] of Kim teach: determine, based on current data context, i.e., screen corresponding to a GUI of a current application used to enter touch data – e.g., screen corresponding to a GUI 15 used to enter touch data in a spreadsheet application, displayed in a particular portion, e.g., 40A, of the touchscreen 40 display, that the particular portion, e.g., 40A, is an inactive portion.

In response to Applicants’ arguments regarding newly amended independent claim 9, Chang, cure, and “determining an active portion based on current data context displayed in a particular portion of a touchscreen” (Remarks/Arguments, p. 10), without conceding the arguments, the Office respectfully submits that the arguments are not commensurate with the rejections as newly amended independent claim 9 is rejected based on Kim and Cho.

In response to Applicants’ arguments regarding Kim, Chang, and Helms and newly amended independent claim 9 and claims depending therefrom (Remarks/Arguments, p. 11), the Office respectfully submits that all features of newly amended independent claim 9 are taught and/or suggested by the references cited (i.e., Kim and Cho), as discussed above and in the rejections below.  As such, newly amended independent claim 9 is not allowable.  In addition, claims 10-14 are not allowable by virtue of their individual dependencies from newly amended independent claim 9, and as discussed in the rejections below.

In response to Applicants’ arguments regarding dependent claim 14, Kim, Chang, and Helms, newly amended independent claim 9, Fundament, cure, and “determining an active portion based on current data context displayed in a particular portion of a touchscreen” (Remarks/Arguments, pp. 11-12), without conceding the arguments, the Office respectfully submits that the arguments are not commensurate with the rejections as newly amended independent claim 9 is rejected based on Kim and Cho.

In response to Applicants’ arguments regarding dependent claim 14, newly amended independent claim 9, and Kim, Chang, Helms, and Fundament (Remarks/Arguments, p. 12), without conceding the arguments, the Office respectfully submits that all features of newly amended independent claim 9 are taught and/or suggested by the references cited (i.e., Kim and Cho), as discussed above and in the rejections below.  As such, newly amended independent claim 9 is not allowable.  In addition, claim 14 is not allowable by virtue of its dependency from newly amended independent claim 9, and as discussed in the rejections below.

	For the reasons discussed above and in the rejections below, pending claims 1-20 are not allowable.
 

Claim Objections
Claims 1-20 are objected to for the reasons discussed below.

Regarding claim 1, “the computing device” in the fourth limitation should be changed to “a computing device” since “computing device” was not previously recited.

Regarding claim 9, a semicolon should be added after “inactive portion” in the limitation beginning with “determine”.

Regarding claim 15, “store a map of the touchscreen… of the computing device” in the second limitation should be changed to “store a map of the touchscreen display… of a computing device” to correspond to “touchscreen display” previously recited and because “computing device” was not previously recited.
Regarding claim 18, “the inactivated portion” should be changed to “an inactivated portion” since the term was not previously recited.

Regarding claim 16, “a shape of touch request” may need to be changed to “a shape of a touch request”.

Regarding claims 2-8, 10-14, and 16-20, these claims are objected to as being dependent upon an objected to base claim.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. in US 2013/0016046 A1 (hereinafter Chou) in view of Chang in US 2014/0204035 A1 (hereinafter Chang), in further view of Cho in US 2010/0273533 A1 (hereinafter Cho).

Regarding claim 1, Chou teaches:
A method (FIG. 2 and [0043]), comprising: 
receiving signaling to activate a particular portion of a touchscreen (receiving signaling to activate a particular portion, e.g., 420, of a touchscreen (display and touch panel 110); FIG. 1, FIG. 2, S210, FIG. 4A, [0006], [0039], [0041], [0042], [0044], [0046], and [0052], see also FIGs. 3, 5, and 7 and [0045]); 
identifying a surface area bounded by the particular portion of the touchscreen indicated by the signaling (identifying a surface area bounded by the particular portion, e.g., 420, of the touchscreen (display and touch panel 110) indicated by the signaling; FIG. 2, S210, FIG. 4A, [0006], [0039], [0044], [0046], and [0052], see also FIGs. 3, 5, and 7 and [0045]); 
allowing change in a state the touchscreen is monitoring within the particular portion (allowing change in a state, i.e., by allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110) display, the touchscreen (display and touch panel 110) is monitoring within the particular portion, e.g., 420; FIG. 2, S230, FIG. 4A, [0006], [0039], [0041], [0042], [0046], [0051], and [0052], see also FIGs. 3, 5, and 7 and [0045]); and 
restricting change in a state the touchscreen is monitoring outside the particular portion (restricting change in a state, i.e., by not allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110) display, the touchscreen (display and touch panel 110) is monitoring outside the particular portion, e.g., 420; FIG. 2, S220, FIG. 4A, [0006], [0039], [0041], [0042], [0046]-[0050], and [0052], see also FIGs. 3, 5, and 7 and [0045]).  
	However, it is noted that Chou does not teach:
determine, based on current data context displayed in a particular portion of a touchscreen, that the particular portion is an active portion;
receiving signaling in response to the determination to activate the particular portion of the touchscreen.
	Chang teaches:
determine, based on current data context displayed in a particular portion of a touchscreen, that the particular portion is an active portion (determine, based on current data context, e.g., video player control entry data context, displayed in a particular portion corresponding to, e.g., a video player control entry area of a video player application, of a touchscreen, that the particular portion is an active portion, i.e., a scan area; Fig. 3c and [0039], see also Figs. 3a-b, [0035], and [0038]);
receiving signaling in response to the determination to activate the particular portion of the touchscreen (receiving signaling in response to the determination to activate the particular portion corresponding to, e.g., a video player control entry area of a video player application, of the touchscreen; see Fig. 3c and [0039], see also Figs. 3a-b, [0035], and [0038]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Chou to include: the features taught by Chang, such that Chou as modified teaches: the claimed features, in order to enable touch input based on current data context displayed in a particular portion.  (Chang: see [0039]).
	However, it is noted that Chou as modified by Chang does not teach:
storing a map of the touchscreen to a memory device of the computing device; 
allowing change in a state the touchscreen is monitoring within the particular portion based on the map; and 
restricting change in a state the touchscreen is monitoring outside the particular portion based on the map.
	Cho teaches:
storing a map of a touchscreen to a memory device of a computing device (storing a map 152 of a touchscreen 140 to a memory device 150 of a computing device 100; FIG. 1, [0022], [0023], and [0030]); 
allowing change in a state the touchscreen is monitoring within a particular portion based on the map (allowing change in a state of the touchscreen 140 is monitoring within a particular portion, i.e., valid region – e.g., MP3 buttons region, based on the map 152; FIG. 1, [0023], and [0028], see also FIG. 7, [0031], and [0065]-[0067]); and 
restricting change in a state the touchscreen is monitoring outside the particular portion based on the map (restricting change in a state of the touchscreen 140 is monitoring outside, i.e., invalid portion – e.g., image allocated to currently played MP3 content region, the particular portion, i.e., valid region – e.g., MP3 buttons region, based on the map 152; Fig. 1, [0023], and [0028], see also FIG. 7, [0031], and [0065]-[0067]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Chou as modified by Chang to include: the features taught by Cho, such that Chou as modified teaches: the claimed features, in order to “provid[e] rapid touch recognition of a touch event occurring in a touch panel.”  (Cho: [0003]).

Regarding claim 2, Chou as modified by Chang and Cho teaches:
The method of claim 1, wherein receiving the signaling comprises receiving a request to activate a pre-defined portion of the touchscreen (Chou: wherein receiving the signaling comprises receiving a request to activate a pre-defined portion, e.g., P9, of the touchscreen (display and touch panel 110); FIGs. 2 and 3, [0006], [0039], [0041], [0042], [0044], [0045], and [0052]; Chang: wherein receiving signaling comprises receiving a request to activate a pre-defined portion corresponding to, e.g., a video player control entry area of a video player application, of a touchscreen; see Fig. 3c and [0039], see also Figs. 3a-b, [0035], and [0038]).

Regarding claim 3, Chou as modified by Chang and Cho teaches:
The method of claim 1, wherein the touchscreen is a display of the computing device and receiving the signaling comprises receiving a request to activate a pre-defined portion of the display of the computing device (Chou: wherein the touchscreen (display and touch panel 110) is a display of a computing device, e.g., notebook computer, and receiving the signaling comprises receiving a request to activate a pre-defined portion, e.g., P9, of the display of the computing device, e.g., notebook computer; FIGs. 2 and 3, [0006], [0039], [0041], [0042], [0044], [0045], and [0052], see also FIG. 7; Chang: wherein a touchscreen is a display of a computing device, e.g., a tablet or laptop, and receiving signaling comprises receiving a request to activate a pre-defined portion corresponding to, e.g., a video player control entry area of a video player application, of the display of the computing device, e.g., a tablet or laptop; see Fig. 3c, [0026], and [0039], see also Figs. 3a-b, [0035], and [0038]).  

Regarding claim 4, Chou as modified by Chang and Cho teaches:
The method of claim 2, wherein the touchscreen is a display of a mobile device and receiving the request comprises receiving a request to activate a pre-defined portion of the touchscreen (wherein the touchscreen (Chou: display and touch panel 110) is a display of a mobile device, e.g., mobile phone, and receiving the request comprises receiving a request to activate a pre-defined portion, e.g., P9, of the touchscreen (display and touch panel 110); FIGs. 2 and 3, [0006], [0039], [0041], [0042], [0044], [0045], and [0052], see also FIG. 7; Chang: wherein a touchscreen is a display of a mobile device, e.g., a tablet or laptop, and receiving a request comprises receiving a request to activate a pre-defined portion corresponding to, e.g., a video player control entry area of a video player application, of the touch screen; see Fig. 3c, [0026], and [0039], see also Figs. 3a-b, [0035], and [0038]).  

Regarding claim 5, Chou as modified by Chang and Cho teaches:
The method of claim 1, wherein receiving the signaling comprises receiving a request via a touch input on the touchscreen (Chou: wherein receiving the signaling comprises receiving a request via a touch input on the touchscreen (display and touch panel 110); FIGs. 2 and 4A, [0006], [0039], [0041], [0042], [0044], [0046], and [0052], see also FIG. 3 and [0045]; Chang: wherein receiving signaling comprises receiving a request via a touch input on the touchscreen; Fig. 3c and [0039], see also Figs. 3a-b, [0035], and [0038]).

Regarding claim 6, Chou as modified by Chang and Cho teaches:
The method of claim 5, wherein receiving the signaling comprises receiving a request to activate a particular shape drawn on the touchscreen (Chou: wherein receiving the signaling comprises receiving a request to activate a particular shape, e.g., 410, drawn on the touchscreen (display and touch panel 110); FIGs. 2 and 4A, [0006], [0039], [0041], [0042], [0044], [0046], and [0052]; Chang: wherein receiving signaling comprises receiving a request to activate a particular shape on the touchscreen; Fig. 3c and [0039], see also Figs. 3a-b, [0035], and [0038]).  


Regarding claim 7, Chou as modified by Chang and Cho teaches:
The method of claim 1, wherein receiving the signaling comprises receiving a request to activate a plurality of particular portions of the touchscreen (Chou: wherein receiving the signaling comprises receiving a request to activate a plurality of particular portions, e.g., 510 and 520, of the touchscreen (display and touch panel 110); FIGs. 2 and 5, [0006], [0039], [0041], [0042], [0044], [0046], and [0052], see also FIG. 3 and [0045]; Chang: wherein receiving signaling comprises receiving a request to activate a plurality of particular portions of a touchscreen; Fig. 3c and [0039]); and   
allowing changes in state to each one of the plurality of particular portions of the touchscreen while restricting changes in state to each one of the remaining plurality of particular portions of the touchscreen (Chou: allowing changes in state, i.e., by allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110) display, to each one of the plurality of particular portions, e.g., 510 and 520, of the touchscreen (display and touch panel 110) while restricting changes in state, i.e., by not allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110) display, to each one of the remaining plurality of particular portions of the touchscreen (display and touch panel 110); FIGs. 2 and 5, [0006], [0039], [0041], [0042], [0046], [0051], and [0052], see also FIGs. 3 and 7 and [0045]; Chang: allowing changes in state, i.e., by allowing interaction with a touchscreen via touch input of a touchscreen display, to each one of a plurality of particular portions of a touchscreen while restricting changes in state, i.e., by not allowing interaction with the touchscreen via touch input of the touchscreen display, to each one of the remaining plurality of particular portions of the touchscreen; Fig. 3c, [0025], and [0039], see also Figs. 3a-b, [0035], and [0038]; Cho: allowing changes in state, i.e., by allowing interaction with a touchscreen 140 via touch input, to each one of a plurality of particular portions, i.e., valid regions, of a touchscreen 140 while restricting changes in state, i.e., by not allowing interaction with the touchscreen 140 via touch input, to each one of the remaining plurality of particular portions, i.e., invalid regions, of the touchscreen 140; FIG. 1, [0009], [0022], and [0028]).  

Regarding claim 8, Chou as modified by Chang and Cho teaches:
The method of claim 1, wherein allowing change in the state the touchscreen is monitoring within the particular portion comprises allowing interaction with the touchscreen via touch input of the touchscreen (Chou: wherein allowing change in the state, i.e., by allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110) display, the touchscreen (display and touch panel 110) is monitoring within the particular portion, e.g., 420, comprises allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110); FIGs. 2 and 4A, [0006], [0039], [0041], [0042], [0046], [0051], and [0052], see also FIG. 3 and 7 and [0045]; Chang: wherein allowing change in state i.e., by allowing interaction with a touchscreen via touch input of a touchscreen display, the touchscreen is monitoring within a particular portion comprises allowing interaction with the touchscreen via touch input of the touchscreen; Fig. 3b, [0025], and [0039], see also Figs. 3a-b, [0035], and [0038]; Cho: wherein allowing change in a state, i.e., by allowing interaction with a touchscreen 140 via touch input, the touchscreen 140 is monitoring within a particular portion, i.e., valid region, comprises allowing interaction with the touchscreen 140 via touch input of the touchscreen 140; FIG. 1, [0022], and [0028], see also FIG. 7 and [0065]-[0067]).  
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in US 2010/0156795 A1 (hereinafter Kim) in view of Cho.

Regarding claim 9, Kim teaches:
An apparatus (An apparatus 40; FIG. 5A and [0055]) comprising: 
a touchscreen display (i.e., display of touch screen panel TSP 40; FIG. 5A and [0055], see also FIGs. 10 and 11A-C); 
a controller configured to (a controller 72; FIG. 8 and [0069]-[0071], see also FIG. 9): 
determine, based on current data context displayed in a particular portion of the touchscreen display, that the particular portion is an inactive portion (determine, based on current data context, i.e., screen corresponding to a GUI of a current application used to enter touch data – e.g., screen corresponding to a GUI 15 used to enter touch data in a spreadsheet application, displayed in a particular portion, e.g., 40A, of the touchscreen 40 display, that the particular portion, e.g., 40A, is an inactive portion; FIGs. 5A-B and 8, [0059], and [0069]-[0071], see also FIGs. 9-11C)
inactivate, responsive to the determination, the particular portion of the touchscreen display while a remaining portion of the touchscreen display remains active (inactivate, responsive to the determination, the particular portion, e.g., 40A, of the touchscreen 40 display while a remaining portion, e.g., 40D, of the touchscreen 40 display remains active; FIGs. 5A-B and 8, [0059], and [0069]-[0071], see also FIGs. 9-11C), 
wherein data is received by the controller responsive to a touch input received in the active portion of the touchscreen display (wherein data is received by the controller 72 responsive to a touch input received in the active portion, e.g., 40D, of the touchscreen 40 display; FIGs. 5A-B and 8 and [0073], see also FIGs. 9-11C and [0075]); and 
wherein data is not received by the controller responsive to a touch input received in the inactive particular portion of the touchscreen display (wherein data is not received by the controller 72 responsive to a touch input received in the inactive particular portion, e.g., 40A, of the touchscreen 40 display; FIGs. 5A-B and 8 and [0073], see also FIG. 9-11C, and [0075]-[0077]).  
	However, it is noted that Kim does not explicitly teach or teach:
a memory device; and
a controller coupled to the memory device configured to:
store a map of the touchscreen display to the memory device;  
inactivate, based on the map, the particular portion of the touchscreen display while a remaining portion of the touchscreen display remains active.
	Cho teaches:
a memory device (a memory device 150; FIG. 1 and [0022]); and
a controller coupled to the memory device configured to (a controller 160 coupled to the memory device 150 configured to; see FIG. 1 and [0022]):
store a map of a touchscreen display to the memory device (store a map 152 of a touchscreen display, i.e., 140, to the memory device 150; FIG. 1, [0022], [0023], and [0030])
inactivate, based on the map, a particular portion of the touchscreen display while a remaining portion of the touchscreen display remains active (inactivate, based on the map 152, a particular portion, i.e., invalid region – e.g., image allocated to currently played MP3 content region, of the touchscreen display, i.e., 140, while a remaining portion, i.e., valid region – e.g., MP3 buttons region, of the touchscreen display, i.e., 140, remains active; FIG. 1, [0023], and [0028], see also FIG. 7 and [0065]-[0067]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Kim to include: the features taught by Cho, such that Kim as modified teaches: the claimed features, in order to “provid[e] rapid touch recognition of a touch event occurring in a touch panel.”  (Cho: [0003]).

 	Regarding claim 10, Kim as modified by Cho teaches:
The apparatus of claim 9, wherein the inactive particular portion is further determined based on a particular application running on a mobile device (Kim: wherein the inactive particular portion, e.g., 40A, is further determined based on a particular application, e.g., Microsoft Excel spreadsheet application, running on a mobile device, e.g., tablet PC; FIGs. 5A-C, [0003], [0041], [0042], [0058], [0059], and [0061], see also FIG. 10 and [0078]; Cho: wherein an inactive particular portion, i.e., invalid region – e.g., image allocated to currently played MP3 content region, is further determined based on a particular application, e.g., MP3 application, running of a mobile device 100; see FIG. 1, [0022], [0028], and [0031]). 

	Regarding claim 11, Kim as modified by Cho teaches:
The apparatus of claim 9, wherein the inactive particular portion is a predefined portion of the touchscreen display determined based on data context in the active portion (Kim: wherein the inactive particular portion, e.g., 40A, is a predefined portion of the touchscreen 40 display determined based on data context, i.e.,  GUI of a current application used to enter touch data – e.g., GUI 15 used to enter touch data in a spreadsheet application, in the active portion, e.g., 40D; see FIGs. 5A-B, [0059], and [0061], see also FIG. 10 and [0078]; Cho: wherein an inactive particular portion, i.e., invalid region – e.g., image allocated to currently played MP3 content region, is a predefined portion of a touchscreen display, i.e., 140, determined based on data context, e.g., MP3 buttons entry data context, in an active portion, i.e., valid region; see FIG. 1, [0022], and [0028]).   

	Regarding claim 12, Kim as modified by Cho teaches:
The apparatus of claim 9, further comprising the controller configured to receive a request to activate an additional portion of the touchscreen display via a touch input on the touchscreen display (Kim: further comprising the controller 72 configured to receive a request to activate an additional portion, e.g., transiently displayed pull-down menu, of a touchscreen display via a touch input on the touchscreen display – e.g., a touch input to activate a transiently displayed pull-down menu; see [0079], see also FIGs. 8 and 9, [0069]-[0071], and [0075]-[0077]; Cho: further comprising a controller 160 configured to receive a request to activate a portion, e.g., corresponding to menu information, of a touchscreen display, i.e., 140, via a touch input on the touchscreen display, i.e., 140; FIG. 1, [0022], [0024], and [0029], see also [0028]).

	Regarding claim 13, Kim as modified by Cho teaches:
The apparatus of claim 9, further comprising the controller configured to inactivate an additional portion of the touchscreen display responsive to an additional request received via a touch input to inactivate the additional portion (Kim: further comprising the controller 72 configured to inactivate an additional portion, e.g., transiently displayed pull-down menu, of a touchscreen display responsive to an additional request received via a touch input to inactivate the additional portion, e.g., transiently displayed pull-down menu – e.g., a touch input to inactivate a transiently displayed pull-down menu; see [0079], see also FIGs. 8 and 9, [0069]-[0071], and [0075]-[0077]; Cho: further comprising a controller 160 configured to inactivate an  a portion of a touchscreen display, i.e., 140 ; FIG. 1, [0009], and [0022]).  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cho, in further view of Fundament et al. in US 2015/0128164 A1 (hereinafter Fundament).

Regarding claim 14, Kim as modified by Cho teaches:
The apparatus of claim 13, wherein:. 



	However, it is noted that Kim as modified by Cho does not teach:
wherein: 
the received additional request comprises a particular shape drawn as a touch input on the touchscreen display; and 
the inactive additional portion of the touchscreen display comprises the particular shape.
	Fundament teaches:
wherein: 
a received request comprises a particular shape drawn as a touch input on a touchscreen display (a received request comprises a particular shape, e.g., 806a, drawn as a touch input on a touchscreen display; FIG. 8A, [0035], [0060], and [0105], see also FIG. 11A); and 
an inactive portion of the touchscreen display comprises the particular shape (an inactive portion, e.g., 804-5b, of the touchscreen display comprises the particular shape 806a; see FIGs. 8A-B, [0035], [0060], [0105]-[0107], see also FIG. 11A).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Kim as modified by Cho to include: the features taught by Fundament, such that Kim as modified teaches: wherein: the received additional request comprises a particular shape drawn as a touch input on the touchscreen display (the additional request received and touchscreen display taught by Kim as modified by Cho combined with the received request, particular shape drawn, touch input, and touchscreen display taught by Fundament); and the inactive additional portion of the touchscreen display comprises the particular shape (the additional portion inactivated and touchscreen display taught by Kim as modified by Cho combined with the inactive portion, touchscreen display, and particular shape taught by Fundament), in order to enable a user to easily disable interactivity of interactive identifiers (Fundament: see title and [0002]).


Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Cho.

Regarding claim 15, Chang teaches:
A non-transitory machine-readable medium comprising instructions executable by a processing resource to (A non-transitory machine-readable medium comprising instructions executable by Processor to; Fig. 2, [0029], and [0030]):
determine, based on current data context displayed in a particular portion of a touchscreen display of a mobile device, that the particular portion is an active portion (determine, based on current data context, e.g., video player control entry data context, displayed in a particular portion corresponding to, e.g., a video player control entry area of a video player application, of a touchscreen display of a mobile device, e.g., a tablet or laptop, that the particular portion is an active portion, i.e., a scan area; see Fig. 3c, [0026], and [0039], see also Figs. 3a-b, [0035], and [0038]),
activate, based on the determination, the particular portion of the touchscreen display while a remaining portion of the touchscreen display remains inactive (activate, based on the determination, the particular portion corresponding to, e.g., a video player control entry area of a video player application of the touchscreen display while a remaining portion, i.e., remaining area outside of a scan area corresponding to, e.g., a video player control entry area of a video player application, of the touchscreen display remains inactive; see Fig. 3c and [0039], see also Figs. 3a-b, [0035], and [0038]).
	However, it is noted that Chang does not teach:
store a map of the touchscreen to a memory device of the computing device; and 
activate, based on the map, the particular portion of the touchscreen display while a remaining portion of the touchscreen display remains inactive.
	Cho teaches:
store a map of a touchscreen to a memory device of a computing device (store a map 152 of a touchscreen 140to a memory device 150 of a computing device 100; FIG. 1, [0022], [0023], and [0030]); and 
activate, based on the map, a particular portion of the touchscreen display while a remaining portion of the touchscreen display remains inactive (activate, based on the map 152, a particular portion, i.e., valid region – e.g., MP3 buttons region, of the touchscreen display, i.e., 140, while a remaining portion, i.e., remaining invalid region – e.g., image allocated to currently played MP3 content region, of the touchscreen display, i.e., 140, remains inactive; FIG. 1, [0023] and [0028], see also FIG. 7 and [0065]-[0067]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medium taught by Chang to include: the features taught by Cho, such that Chang as modified teaches: the claimed features, in order to “provid[e] rapid touch recognition of a touch event occurring in a touch panel.”  (Cho: [0003]).

	Regarding claim 17, Chang as modified by Cho teaches:
The medium of claim 15, wherein the activated portion is further determined based on the particular application running on the mobile device (Chang: wherein the activated portion, i.e., scan area – e.g., video player controls area, is further determined based on the particular application, e.g., video player application, running on a mobile device, e.g., a tablet or laptop; see Fig. 3c, [0026], [0039], see also Figs. 3a-b, [0035], and [0038]; Cho: wherein an activated portion, i.e., valid region – e.g., MP3 buttons region, is further determined based on a particular application, e.g., MP3 application, running on a mobile device 100; see FIG. 1, [0022], [0028], and [0031]).  

Regarding claim 18, Chang as modified by Cho teaches:
The medium of claim 15, wherein the activated portion is further determined based on data context in the inactivated portion (Chang: wherein the activated portion, i.e., scan area – e.g. video player controls area, is further determined based on data context, e.g., video screen data context, in an inactivated portion, no-scan area – e.g., video screen area; see Fig. 3c and [0039], see also Figs. 3a-b, [0035], and [0038]; Cho: wherein an activated portion, i.e., valid region – e.g., MP3 buttons region, is further determined based on data context, e.g., image allocated to currently played MP3 content data context, in an inactivated portion, i.e., invalid region – e.g., image allocated to currently played MP3 content region; see [0028], see also FIG. 7 and [0065]-[0067]).  



Regarding claim 19, Chang as modified by Cho teaches:
The medium of claim 15, further comprising the instructions executable to (Chang: further comprising the instructions executable to; Fig. 2, [0029], and [0030]):   
receive a touch request via the touchscreen display to activate an additional portion of the touchscreen display (Chang: receive a touch request via a touchscreen display to activate an additional portion of the touchscreen display; Fig. 4 and [0040]); and 
activate the additional portion of the touchscreen display while retaining activation of the activated portion (Chang: activate the additional portion of a touchscreen display while retaining activation of an activated portion; Fig. 4 and [0040]).
	The motivation to combine the embodiments of Chang and references is to enable a user to customize scan areas by relocating scan boundary markers.  (Chang: [0040]).

Regarding claim 20, Chang as modified by Cho teaches:
The medium of claim 15, further comprising the instructions executable to (Chang: further comprising the instructions executable to; Fig. 2, [0029], and [0030]): 
display via the touchscreen display, optional portions of the touchscreen display to activate (Chang: display via the touchscreen display, optional portions of a touchscreen display to active; Fig. 4 and [0040], see also Figs. 3a-c, [0035], [0038], and [0039]).  
The motivation to combine the embodiments of Chang and references is to enable a user to customize scan areas by relocating scan boundary markers.  (Chang: [0040]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Cho, in further view of Chou.

Regarding claim 16, Chang as modified by Cho teaches:
The medium of claim 15.
	However, it is noted that Chang as modified by Cho does not teach:
wherein the activated portion is further based on a shape of touch request.
	Chou teaches:
wherein an activated portion is based on a shape of touch request (wherein an activated portion, e.g., 420, is based on a shape of a touch request; FIG. 4A and [0046], see also FIG. 5).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medium taught by Chang as modified by Cho to include: the features taught by Chou, such that Chang as modified teaches: the claimed features, in order to enable a user drawn activated touch input portion.  (Chou: see [0046]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Please take note of:
Pope in 5,847,705 (Abstract: “A computer system includes a display screen, and is capable of displaying in a portion of the display screen (i.e., a ‘window’) a portion of display data generated for display on the entire display screen. The computer system includes a first memory structure for storing data generated for display on the entire display screen, the fist memory structure receiving data in a manner independent of the size and location of the window on the display screen. A second memory structure contains data corresponding to the data stored in at least a selected portion of the first memory structure at a first point in time, where the portion corresponds to the display data displayed in the window. The computer system further includes a detection structure that, at a second point in time, compares data in the second memory structure with data in the first memory structure to determine whether a change has occurred in the data stored in the selected portion of the first memory structure between the first point in time and the second point in time. An updating structure updates data displayed in the window with data corresponding to data stored in the selected portion of the first memory structure at the second point in time if the detection structure determines that a change has occurred in the data stored in the selected portion of the first memory structure between the first point in time and the second point in time.”).

Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/03/2022B